DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Huang on 01/31/2022.

The application has been amended as follows in the claims: 

1. (Currently Amended) A level shifter circuit composed of eight transistors comprising a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor and an eighth transistor, applied in a driving circuit of a display and converting an input signal having a first voltage into an output signal having a second voltage larger than the first voltage, the level shifter circuit comprising: 
an input terminal configured to receive the input signal; 

an input stage comprising the first transistor and the second transistor, wherein gates of the first transistor and the second transistor are coupled to the input terminal; 
a first control bias unit comprising the third transistor and the fourth transistor coupled to the first transistor and the second transistor respectively, wherein gates of the third transistor and the fourth transistor are controlled by a first bias; 
an output stage comprising the fifth transistor and the sixth transistor coupled to the third transistor and the fourth transistor respectively, wherein gates of the fifth transistor and the sixth transistor are coupled to the first output terminal and the second output terminal respectively; and 
a second control bias unit comprising the seventh transistor and the eighth transistor coupled to the fifth transistor and the sixth transistor respectively, wherein gates of the seventh transistor and the eighth transistor are controlled by a second bias, and power consumption of the level shifter circuit is controlled by the second bias; 
wherein the first transistor, the second transistor, the third transistor and the fourth transistor are N-type transistors and the fifth transistor, the sixth transistor, the seventh transistor and the eighth transistor are P-type transistors; absolute values of threshold voltages of the first transistor and the second transistor of the input stage are smaller than absolute values of threshold voltages of the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor and the eighth transistor; the first transistor, the third transistor, the fifth transistor and the seventh transistor are coupled in series between an operating voltage and a ground voltage; the 

Reasons for Allowance
Claims 1, 2 and 8-10 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a level shifter circuit that utilizes transistors of different absolute value threshold voltages. The previously cited prior art Kobayashi teaches similarly the use of different absolute values threshold voltages (see Final Rejection mailed on 12/30/2020). An updated search was performed and yielded prior art references Soneda (US Patent No. 5,444,396), Peng (US Patent No. 7,053,657), Liu (US Patent Pub. No. 2011/0298519 A1) and Chou (US Patent No. 9,859,894 B1), wherein Soneda teaches the use of transistors of small W/L ratio to achieve smaller leakage current, (Soneda, column 5 lines 10-15), and wherein Peng, Liu and Chou teach similar/known structures of a level shifter (Peng, Fig. 2; Liu, Fig. 2; Chou, Fig. 2). However, the specifics of the structures and the interconnections of the different transistors and that the first transistor and the second transistor are both low-voltage transistors having low threshold voltages 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693